Title: To Alexander Hamilton from Beverley Randolph, 5 December 1789
From: Randolph, Beverley
To: Hamilton, Alexander


Richmond December 5th. 1789.
Sir,
I did myself the Honour on the 28th. of last Month to transmit to you an abstract of the Public Debt of Virginia. Lest by any Accident, that Letter should miscarry I now forward a Duplicate of it as well as of the Abstract.
I beg leave to observe in addition to my former letter that there is a debt due from this state which is not included in the Estimate because it cannot be accurately stated.
This Debt arises from Warrants issued for militia and other services and for provisions &c. impressed for the use of the Army. These Warrants did not carry Interest but certain Taxes were specially levied for their redemption, which have not as yet taken up the whole of them nor can we say certainly whether the balances due from public Debtors on this score will be adequate to the purpose, although I believe the sum which may remain in the Hands of our Citizens after the Completion of the Collection will not be of great amount.
I have &c.
Beverley Randolph
